DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 are is/are rejected under 35 U.S.C. 103 as being unpatentable over S. Kuroda, U.S. 2013/0234412 (“Kuroda”) in view of Kono et al. JPH08-105435 (“Kono”).  Kuroda discloses a joint structure of a stabilizer link (fig. 1,  paragraph [0002]), in which the stabilizer link (6) configured to connect a suspension member (10) and a stabilizer (20) that are provided in a vehicle [0002] is joined to the stabilizer, 
wherein the stabilizer link comprises a support bar (6), and a ball joint (2b) provided on each end of the support bar, wherein the ball joint comprises a ball stud (2B) having a ball portion (fig. 2) and a stud portion (2A) , and a housing (4) configured to support the ball portion of the ball stud so as to allow a rotation of the ball portion [0017],
wherein the stabilizer is constituted by a rod-like member made of metal [0038], and the stabilizer has two end portions, each of which includes an attachment portion (1) for joining the stabilizer link, 
wherein each of the attachment portions has a through hole (fig. 1), and wherein the stud portion of the ball stud is joined to the attachment portion.  Kuroda does not disclose an elastic member provided at the stud portion of the ball stud.  Kono teaches an elastic member (b) provided at a stud portion of a stud (a) and is attached to an attachment portion (c), wherein the elastic member comprises a body portion (fig. 5) shaped like a circular cylinder (fig. 5), and a tab portion (top and bottom of b) provided on each of a pair of outer-side peripheral edge portions of the body portion (fig. 5), the elastic member is in such a manner (fig. 5) that while the elastic member is attached to a through hole (of c), the body portion abuts on an inner circumferential wall portion of the through hole (of c) and the tab portions are located to cover a pair of outer circumferential portions of the through hole (fig. 5).  One of ordinary skill in the art at the time the invention was filed would find modifying Kuroda such that it comprised the elastic member provided at a stud portion in view of the teachings of Kono so as to provide an advantage of simple structure old and well known in the art at a low manufacturing cost (page 3, paragraph [0004]).
In reference to claims 2 and 3, Kuroda in view of Kono further discloses the elastic member, as modified by Kono, further comprises a penetration hole (fig. 5) through which the stud portion of the ball stud is inserted into the elastic member, and wherein the elastic member is provided on the stud portion by bonding the stud portion to the penetration hole with the stud portion attached to the penetration hole; and 
[[claim 3]] wherein the stud portion of the ball stud comprises a flange portion (disk at a) shaped like a circular disc (fig. 5), and wherein the elastic member is provided on the stud portion by boding the stud portion to the penetration hole and the flange portion with the stud portion of the ball stud attached to the penetration hole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/Primary Examiner, Art Unit 3614